Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 1 of 6 Page ID #:222

                                                                              JS-6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers):             ORDER RE: MOTION TO DISMISS [23]

       Before the Court is Defendant Tokyo Broadcasting System Television, Inc.’s
 Motion to Dismiss (the “Motion”), filed on July 15, 2019. (Docket No. 23). Plaintiff
 Superama Corporation, Inc. dba USA Sumo filed an Opposition on July 19, 2019.
 (Docket No. 25). Defendant filed a Reply on July 29, 2019. (Docket No. 26).

      The Court has read and considered the papers on the Motion, and held a hearing
 on August 12, 2019.

        For the reasons set forth below, the Motion is GRANTED. Plaintiff fails to
 establish that the Court has subject matter jurisdiction over the action.

  I.   BACKGROUND

        The Complaint alleges the following facts, which the Court takes as true and
 construes in the light most favorable to Plaintiff. See, e.g., Schueneman v. Arena
 Pharm., Inc., 840 F.3d 698, 704 (9th Cir. 2016) (restating generally-accepted principle
 that “[o]rdinarily, when we review a motion to dismiss under Federal Rule of Civil
 Procedure 12(b)(6), we accept a plaintiff’s allegations as true ‘and construe them in the
 light most favorable’ to the plaintiff”) (quoting Zucco Partners, LLC v. Digimarc
 Corp., 552 F.3d 981, 989 (9th Cir. 2009)).

         Plaintiff USA Sumo is a sports and events coordination organization dedicated to
 facilitating the growth of the sport of sumo in the United States. (Complaint
 (“Compl.”) ¶ 2 (Docket No. 1)).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 2 of 6 Page ID #:223


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
        On May 12, 2018, Plaintiff held its hallmark competition, the US Sumo Open, in
 Long Beach, California, which resulted in the creation of videos and photographs of the
 event at the direction of USA Sumo (the “Copyrighted Work”). (Id. ¶¶ 5, 17, 19).
 Since the creation of the Copyrighted Work, Plaintiff has published, distributed,
 advertised, publicly displayed, and sold copies of the Copyrighted Work in the United
 States. (Id. ¶ 5). Plaintiff owns a federal registration of the Copyrighted Work per
 submission on February 13, 2019. (Id. ¶ 6). The material was available for viewing on
 USA Sumo’s website and on its Youtube channel, but not for download. (Id. ¶ 4).

        On January 17, 2019, Defendant inquired with Plaintiff as to potentially
 licensing some of the Copyrighted Work for rebroadcast on television throughout
 Japan. (Id. ¶ 22). Plaintiff provided Defendant with a licensing fee quote, which
 detailed the costs for reproducing a highly limited portion of the Copyrighted Work,
 but Defendant did not respond to the quote. (Id. ¶¶ 23-24). Instead, on January 26,
 2019, “it became apparent that [Defendant] had downloaded the entire footage of ‘2018
 US Sumo Open – Best Matches with Commentary,’ without knowledge consent or
 permission, from Youtube and then, edited it down and produced a 125 second
 ‘segment’ which it then rebroadcasted throughout [Japan] . . . .” (Id. ¶ 25). Defendant
 also materially altered the Copyrighted Work, without permission, with Japanese titles
 and text. (Id.). Plaintiff is also “informed and believes and thereupon alleges that the
 program may have been seen outside of the country of Japan as well.” (Id. ¶ 26). The
 broadcast was not authorized by and no payments were made to Plaintiff. (Id.).

         Plaintiff commenced this action on April 19, 2019, asserting four claims for
 relief: (1) direct copyright infringement, 17 U.S.C. §§ 501, et seq.; (2) inducement and
 contributory infringement; (3) unjust enrichment; and (4) conversion. (Id. ¶¶ 27-48).
 After stipulation by the parties, Plaintiff’s Third and Fourth Claims for Relief were
 dismissed with prejudice. (Docket No. 19).

 II.   DISCUSSION

       “Although the defendant is the moving party in a motion to dismiss brought
 under Rule 12(b)(1), the plaintiff is the party invoking the court’s jurisdiction. As a

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 3 of 6 Page ID #:224


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
 result, the plaintiff bears the burden of proving that the case is properly in federal
 court.” Brooke v. Kashl Corp., 362 F. Supp. 3d 864, 871 (S.D. Cal. 2019) (citing
 McCauley v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir. 2001)). A jurisdictional
 attack under Rule 12(b)(1) may be “facial or factual.” Safe Air for Everyone v. Meyer,
 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack, the complaint’s allegations
 must be accepted as true. Id. But “in a factual attack, the challenger disputes the truth
 of the allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.
 In that case, facts tending to prove or disprove jurisdiction “are not afforded
 presumptive truthfulness.” Young v. United States, 769 F.3d 1047, 1052 (9th Cir.
 2014)

        As a preliminary matter, Plaintiff argues that Defendant improperly relies on an
 attorney declaration in support of the Motion, which Plaintiff argues impermissibly
 goes beyond the four corners of the pleadings. (Opp. at 1-2). However, the Court does
 not rely on the declarations submitted in support of the Motion. The Court would reach
 the same rulings regardless of whether it considered them.

        Plaintiff also argues that the Motion should be dismissed for failure to meet and
 confer in good faith because Defendant failed to rebut Plaintiff’s citation to Liberty
 Media Holdings, LLC v. Vinigay.com, No. CV-11-280-PHX-LOA, 2011 WL 7430062
 (D. Ariz. Dec. 28, 2011). (See Opp. at 3). Plaintiff argues that “Defendant ignored
 everything the Plaintiff said concerning the unlawful download from U.S. based servers
 and ignores Ninth Circuit reasoning which supports the exception to the rule of
 extraterritoriality thereby, making the meet and confer process illusory and
 meaningless.” (Id. at 5).

        Plaintiff misunderstands the purpose of the meet and confer requirement. “The
 purpose of the [meet and confer] requirement is to encourage settlement, resolve
 disputes which need not involve the Court, and avoid unnecessary litigation, thus
 saving the parties’, the court’s, and the taxpayers’ limited time, money, and resources.”
 Aniel v. GMAC Mortg., LLC, No. C 12-04201 SBA, 2013 WL 2467929, at *1 (N.D.
 Cal. June 7, 2013) (quoting Wong v. Astrue, No. C 08-02432 SBA, 2008 WL 4167507,
 at *2 (N.D. Cal. Sept. 8, 2008)). The Court does not expect the parties to be able to
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 4 of 6 Page ID #:225


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
 resolve every issue during a meet and confer session such that a motion is no longer
 necessary. Accordingly, Plaintiff’s argument is not well taken.

        Defendant argues that Plaintiff’s copyright infringement claims must be
 dismissed for lack of subject matter jurisdiction because “all of the alleged infringing
 activity took place entirely in Japan.” (Mot. at 4). Defendant explains that “[t]he
 footage at issue was placed on a computer in Japan and broadcast through
 [Defendant’s] network in Japan, to people in Japan.” (Id.). Therefore, Defendant
 argues, “none of the alleged acts of infringement are subject to United States copyright
 law.” (Id.).

        The Ninth Circuit has long recognized that “the United States copyright laws do
 not reach acts of infringement that take place entirely abroad.” Subafilms, Ltd. v. Mgm-
 Pathe Commc’ns Co., 24 F.3d 1088, 1098 (9th Cir. 1994); see Blazevska v. Raytheon
 Aircraft Co., 522 F.3d 948, 954 (9th Cir. 2008) (confirming Subafilms’ holding that
 copyright infringement in foreign distribution of films is not actionable in the United
 States).

        Plaintiff argues in its Opposition that the Court has subject matter jurisdiction
 over the matter because the first infringement “occurs when the bad actor downloads
 material from the copyright holder’s website.” (Opp. at 12). Plaintiff argues that “[t]he
 key factor is the location of the server,” which in this case was in California. (Id. at
 13). Therefore, Plaintiff contends, “the infringement took place initially in the United
 States by the illegal downloading of copyrighted work.” (Id.).

        However, Plaintiff’s reliance on Liberty for its argument is misplaced. Plaintiff
 cites Liberty for the proposition that there is an “exception to the territoriality rule for
 ‘targeting’ U.S. based servers/websites.” (Id. at 2). In Liberty, however, the district
 court held that defendants’ act of downloading plaintiff’s videos “from Plaintiff’s web
 server in Tampa, Florida for display, distribution, and copying by Internet users in the
 United States and the rest of the world[,] constitute acts of infringement that are not
 wholly extraterritorial to the United States.” Liberty Media Holdings, LLC, 2011 WL
 7430062, at *5 (emphasis added). Furthermore, in finding that U.S. copyright law

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 5 of 6 Page ID #:226


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
 applied, the district court relied on other cases involving allegations that defendants
 distributed the alleged infringing material in the United States. Id. (citing, inter alia,
 Shropshire v. Canning, 809 F. Supp. 2d 1139, 1145 (N.D. Cal. 2011) (“The Court finds
 that in this case, the alleged act of direct copyright infringement – uploading a video
 from Canada to YouTube’s servers in California for display within the United States –
 constitutes an act of infringement that is not ‘wholly extraterritorial’ to the United
 States.”)).

        The Court views IMAPizza, LLC v. At Pizza Ltd., 334 F. Supp. 3d 95 (D.D.C.
 2018) as persuasive authority. There, the district court determined that it is “not
 enough to allege domestic infringement” where plaintiff “[did] not allege that
 Defendants downloaded the images at issue to computers located in the United States,
 merely that the pictures were downloaded from U.S. servers.” Id. at 120 (emphasis in
 original). The district court reasoned that a reproduction occurs “where the unlawful
 ‘copy’ is made,” and that a “copy” is made “where the receiving computer assembles
 the transmitted information into a complete image that can be ‘perceived.’” Id. In
 distinguishing Liberty, the district court observed that Liberty involved a set of facts “in
 which foreign defendants were alleged to have distributed infringing works into the
 United States, where they were downloaded.” Id. (emphasis added).

        At the hearing, Plaintiff cited Columbia Pictures Indus., Inc. v. Fung, 710 F.3d
 1020, 1034 (9th Cir. 2013) for the proposition that “uploading and downloading
 copyrighted material are infringing acts.” Therefore, Plaintiff argued, because
 Defendant “downloaded” the material from servers based in California, the “download”
 occurred in California for purposes of copyright infringement. The issue, then, comes
 down to where a “download” occurs. As explained above, the Court views the district
 court’s consideration of this issue in IMAPizza, LLC as persuasive authority. Because
 the allegation here is that the material was downloaded from U.S. servers to computers
 in Japan, the Court determines, similar to the district court in IMAPizza, LLC, that this
 is insufficient to allege domestic infringement of the reproduction right under 17
 U.S.C. § 106(1).



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-03059-MWF-JC Document 30 Filed 08/20/19 Page 6 of 6 Page ID #:227


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-3059-MWF (JCx)                     Date: August 20, 2019
 Title:   Superama Corporation, Inc. v. Tokyo Broadcasting System Television, Inc.
       In light of the foregoing authority, the Court determines that Plaintiff fails to
 meet its burden of proving that the case is properly in federal court. Therefore, the
 Court need not address Defendant’s additional forum non conveniens argument.

       Accordingly, the Motion is GRANTED.

       This Order shall constitute notice of entry of judgment pursuant to Federal Rule
 of Civil Procedure 58. The Court ORDERS the Clerk to treat this Order, and its entry
 on the docket, as an entry of judgment. Local Rule 58-6.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
